Citation Nr: 1106385	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-12 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 
percent for service-connected degenerative disc disease of the 
lumbar spine prior to September 12, 2008, and in excess of 20 
percent since September 12, 2008. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from May 2001 to October 2001, 
February 2003 to January 2004, and from August 2005 to December 
2006.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2007 rating action of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Fargo, North Dakota, which 
granted service connection and assigned an initial 10 percent 
rating for the low back disability, effective from December 11, 
2006. 

In a May 2009 rating decision, the RO increased the disability 
evaluation for the service-connected low back disability to 20 
percent disabling, effective September 12, 2008.  In accordance 
with AB v. Brown, 6 Vet. App. 35 (1993), the Veteran will 
generally be presumed to be seeking the highest rating available, 
and it follows that a partial grant of an increased rating does 
not terminate an appeal.  


FINDING OF FACT

Throughout the entire rating period on appeal, the Veteran's 
degenerative disc disease of the lumbar spine disability is 
manifested by forward flexion of the thoracolumbar spine to 30 
degrees or less; there is no evidence of unfavorable ankylosis, 
incapacitating episodes, or neurological impairment.  


CONCLUSION OF LAW

The criteria for an initial disability evaluation of 40 percent, 
but no more, for service-connected degenerative disc disease of 
the lumbar spine have been met. 38 U.S.C.A. §§ 1155, 5103, 5103a, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5242 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.  

Nevertheless, the record reflects that the appellant was provided 
a meaningful opportunity to participate effectively in the 
processing of his claim such that the notice error did not affect 
the essential fairness of the adjudication now on appeal.  The 
appellant was notified that his claim was awarded with an 
effective date of December 11, 2006, the day after discharge from 
service, and an initial 10 percent rating was assigned.  He was 
provided notice how to appeal that decision, and he did so.  He 
was provided a statement of the case that advised him of the 
applicable law and criteria required for a higher rating and he 
demonstrated his actual knowledge of what was required to 
substantiate a higher rating in his argument included on his 
Substantive Appeal.  Further, he was provided pre-adjudicatory 
notice that he would be assigned an effective date in accordance 
with the facts found as required by Dingess.  Moreover, the 
record shows that the appellant was represented by a Veteran's 
Service Organization and its counsel throughout the adjudication 
of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information that 
VA provided to the appellant what was necessary to substantiate 
his claim, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other 
grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, provided the Veteran examinations, and assisted the 
Veteran in obtaining evidence.  All known and available records 
relevant to the issue on appeal have been obtained and associated 
with the Veteran's claims file; and the Veteran has not contended 
otherwise.  

The Veteran's representative argued that the April 2009 VA 
examination was inadequate because the examiner did not review 
the claims folder.  The Board acknowledges that the examiner who 
conducted that examination did not review the entire claims file; 
however, the Board finds the April 2009 VA examination is 
adequate.  The VA examiner elicited a medical history from the 
Veteran, which was consistent with that contained in the claims 
folder; hence, consideration of the current disability status was 
made in view of the Veteran's medical history, as required by 38 
C.F.R. §§ 4.1 and 4.2.  Furthermore, the examiner who conducted 
the examinations reviewed the VA treatment records and prior VA 
examination, which provide the majority of the evidence 
pertaining to this claim, and provided details about the severity 
of the Veteran's condition at the time of the exam.  As this 
matter is a claim of increase rather than of service connection, 
and as the Veteran provided a medical history which was an 
adequate substitute for a review of the medical record, the Board 
finds that the examination was adequate for rating purposes.  It 
was based upon consideration of the Veteran's prior medical 
history and examinations, and also described the disability in 
sufficient detail so that the Board's evaluation of the 
disability will be a fully informed one.  See Stefl v. Nicholson, 
21 Vet. App. 120 (2007). 

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.  

Increased Rating 

The Veteran maintains that he is entitled to an initial 
disability rating greater than 10 percent for his service-
connected degenerative disc disease of the lumbar spine 
disability prior to September 12, 2008, and in excess of 20 
percent since September 12, 2008.  In that regard, disability 
evaluations are determined by the application of a schedule of 
ratings, which are based on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.  Moreover, while the Board 
must consider the veteran's medical history as required by 
various provisions under 38 C.F.R. Part 4, including sections 
4.2, the regulations do not give past medical reports precedence 
over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional functional 
loss the veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  38 C.F.R. § 4.45.  

In determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether the preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

In the present case, the appeal stems from an initial rating, and 
the Board must consider the issue as to whether separate or 
"staged" ratings may be assigned for any or all of the 
retroactive period from the effective date of the grant of 
service connection to a prospective rating.  See Fenderson, 12 
Vet. App. 119 (1999).  

In the September 2007 rating action on appeal, the RO granted 
service connection for degenerative disc disease of the lumbar 
spine, and assigned an initial 10 percent disability evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242, effective 
from December 11, 2006, the day following discharge from service.  
In granting service connection, the RO noted that the Veteran was 
first evaluated for low back pain during service in March of 
2006, following an IED explosion in January.  The RO further 
noted the Veteran's in-service diagnosis of a lumbar back strain.  
In a May 2009 rating decision, the RO increased the disability 
evaluation for the service-connected degenerative disc disease of 
the lumbar spine disability from 10 to 20 percent disabling, 
effective September 12, 2008.  

The RO has evaluated the Veteran's degenerative disc disease of 
the lumbar spine disability under 38 C.F.R. § 4.71a, DC 5242, the 
diagnostic code for degenerative arthritis of the spine.  
Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for Diagnostic 
Codes 5235 to 5243, unless 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).   

The General Rating Formula for Diseases and Injuries of the Spine 
provides a 10 percent disability rating for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height.  A 20 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent disability rating is assigned 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar spine.  
A 50 percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases and 
Injuries of the Spine provide further guidance in rating diseases 
or injuries of the spine.  Note (1) provides that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be rated separately under 
an appropriate diagnostic code.  Note (2) provides that, for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  

Under DC 5243, intervertebral disc syndrome is to be rated either 
under the General Rating Formula for  Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher rating when all disabilities are combined 
under 38 C.F.R. § 4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes a 10 percent disability evaluation is 
warranted for incapacitating episodes having a total duration of 
at least one week but less than two weeks during the past 12 
months; a 20 percent disability evaluation is warranted for 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months; a 40 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the past 12 months; and a 60 percent 
disability evaluation is warranted for incapacitating episodes 
having a total duration of at least 6 weeks during the past 12 
months.  38 C.F.R. § 4.71a, DC 5243.  As per Note (1) of the DC, 
for purposes of evaluations under DC 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician.  

In determining whether increased ratings are warranted prior to 
and since September 12, 2008, the pertinent evidence of record 
has been reviewed and a discussion of such evidence follows.  

A VA outpatient treatment record dated in April 2007 demonstrates 
that the Veteran sought treatment for low back pain.  He 
complained of low back pain when leaving forward.  The diagnosis 
was back pain secondary to military trauma.  

The Veteran underwent a VA examination in August 2007.  At the 
time, the Veteran reported experiencing constant pain in his 
lower back, occasionally radiating to the left posterior lateral 
hamstring muscle.  His back pain is aggravated by bending 
forward, lifting, or rolling over in bed.  The pain interferes 
with tying his shoes and he is unable to exercise.  He 
experiences flare-ups of increased back discomfort if he is 
working on his hands and knees on the floor.  His left leg feels 
weak in the morning.  He gait is unsteady due to the left leg 
limp.  

On range of motion testing, the examiner noted that the veteran 
could forward flex to 30 degrees when he began to experience 
discomfort.  If he continued flexing the back with his arms 
braced against a table, the back discomfort would be relieved but 
subsequently return as he continued to flex to 80 degrees.  
Extension was to 30 degrees; left and right lateral flexion to 35 
degrees; and left and right lateral rotation to 30 degrees.  The 
Veteran had a slight limp favoring the left leg when he thought 
he was unobserved.  There was no leg muscle weakness.  His 
reflexes and big toe dorsiflexors strength were good.  Straight 
leg raise produced discomfort on the left side and the Faber sign 
was also positive on the left side.  Upon DeLuca testing, there 
was no change in the range of motion, pain, fatigue, weakness, or 
lack of endurance.  X-rays demonstrated mild narrowing at L2-L3 
with changes of the vertebral endplates due to degenerative disc 
disease.  Upon examination, the examiner diagnosed the Veteran 
with degenerative disc disease at L2-L3.   

The Veteran underwent a second VA examination in April 2009 at 
which time the examiner noted there was no claims folder 
available; the examiner reviewed the electronic medical record.  
At the examination, the Veteran reported experiencing pain at a 
level six of ten due to the drive to the examination.  He denied 
surgery and hospitalization for his condition.  He has never been 
incapacitated due to his back disability.  He has never had any 
steroid injections.  He does not use a back brace or any other 
assistive devices.  He denied experiencing any erythema or edema, 
however, experiences stiffness of the lower back.  He experiences 
flare-ups approximately once per month, lasting for three to five 
days.  His flare-ups are usually aggravated with lifting or 
playing on the floor with his kids.  On a daily basis, his pain 
is located at the left lower back.  He currently takes Tylenol 
twice per day, which provides some minimal relief.  He denied any 
loss of bowel or bladder control.  There is no numbness or 
tingling to the lower extremities.  On a rare occasion, the 
Veteran will notice pain down the left lateral leg to the mid-
thigh.  The Veteran currently works as a sixth grade teacher and 
has missed three days of work this school year due to back pain.  

On range of motion testing, the Veteran demonstrated forward 
flexion to 52 degrees pre-exercise and to 42 degrees post-
exercise; extension to 28 degrees; left lateral flexion to 30 
degrees; right lateral flexion to 32 degrees; left lateral 
rotation to 25 degrees; and right lateral rotation to 30 degrees.  
Regarding forward flexion, the Veteran indicated that he develops 
a sharp pain that he is able to push through; however, sometimes 
when he pushes through, he feels as if he is going to collapse.  
The examiner noted there was evidence of mild pain with grimacing 
throughout the exercises (ten repetitions).  Regarding forward 
flexion, pain began at 20 degrees through 52 degrees.  There was 
no evidence of weakness, incoordination, fatigability, lack of 
endurance, or flare-ups.  There was some straightening of the 
lumbar spine.  There was some mild pain to the lower lumbar 
spine, but the primary location of the pain is the left SI joint.  

On neurological examination, the Veteran's upper and lower 
extremity deep tendon reflexes were all 1+ and symmetric.  Lower 
extremity strength was five of five and symmetric.  Light touch 
sensation to both feet was intact.  Straight leg raise was 
negative on the right side and positive on the left.  He was able 
to walk on his toes without difficulty.  His left SI joint was 
tender when in a prone position with pressure of the heel of the 
hand and Faber's test was positive on the left side.

Upon examination, the examiner noted that a September 2007 MRI of 
the lumbosacral spine showed vertebral spondylosis with disc 
degeneration at L2-L3.  There was diffuse circumferential disc 
bulge possibly with slight left eccentricity and left annular 
tear.  There was also disc degeneration at L4-L5.  The examiner 
diagnosed the Veteran with degenerative disc disease of the 
lumbar spine with disc bulge and left annular tear with probably 
sacroiliac joint dysfunction.   

Degenerative Disc Disease of Lumbar Spine prior to and since 
September 12, 2008

The September 12, 2008, effective date assigned by the RO for the 
assignment of the 20 percent rating corresponds to the date the 
Veteran submitted his Notice of Disagreement to the initial 
rating.  Upon review of the record, the Board finds that the 
Veteran's service-connected degenerative disc disease of the 
lumbar spine warrants an initial disability evaluation of 40 
percent, but no more, for the entire appeal period.  The August 
2007 VA examination demonstrated forward flexion to 80 degrees; 
however, with pain beginning at 30 degrees.  The April 2009 VA 
examination demonstrated forward flexion to 52 degrees pre-
exercise (repetitions) and to 42 degrees post-exercise, with pain 
beginning at 20 degrees.  The April 2009 VA examination also 
included the examiner's comment that there was evidence of mild 
pain with grimacing throughout the repetitions.  Therefore, 
considering the DeLuca criteria, as the Veteran's forward flexion 
was limited by pain to 30 degrees or less during the August 2007 
and April 2009 VA examinations, an initial 40 percent disability 
evaluation under DC 5242 is warranted for the entire appeal 
period.  38 C.F.R. §§ 4.40, 4.59, 4.71a; DeLuca supra.  The Board 
does not find that the evidence supports an initial evaluation in 
excess of 40 percent, as the next higher 50 percent rating 
requires unfavorable ankylosis of the entire thoracolumbar spine, 
and the evidence of record does not demonstrate any ankylosis.  


The Veteran has been diagnosed with degenerative disc disease; 
however, considering the claim under the criteria for an 
increased rating under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, Diagnostic Code 5243, 
does not result in a higher evaluation as there is no evidence 
that the Veteran has had incapacitating episodes of any duration.  
At the April 2009 VA examination, the Veteran denied having 
incapacitating episodes due to his back condition.  Moreover, 
both the August 2007 and April 2009 examination reports do not 
indicate that the Veteran has been prescribed bed rest by a 
physician for his condition in the past 12 months.    

The Board has also considered whether a separate evaluation is 
warranted for neurological symptoms associated with the Veteran's 
service-connected degenerative disc disease of the lumbar spine.  
With respect to neurological symptoms, the record includes the 
Veteran's April 2009 comment that he does not experience numbness 
or tingling to the lower extremities.  However, the record 
includes the Veteran's August 2007 and April 2009 comments, that 
on a rare occasion, he will notice pain down the left lateral leg 
to the mid-thigh and his August 2007 comment, that his left leg 
feels weak in the morning.  In this regard, the Board notes that 
he is competent to report the symptoms he experiences.  See Layno 
v. Brown, 6 Vet. App. 465 (1994).  However, despite his 
neurological complaints, the weight of the evidence does not 
warrant assignment of a separate rating.  The August 2007 VA 
examination indicated that there was no leg muscle weakness.  The 
April 2009 VA examination demonstrated that lower extremity deep 
tendon reflexes were all 1+ and symmetric; lower extremity 
strength was five of five and symmetric; light touch sensation to 
both feet was intact; and the Veteran was able to walk on his 
toes without difficulty.  The absence of documented neurological 
disability is found to be more probative than the Veteran's 
reported complaints.  Therefore, the Board finds there is no 
basis to award a separate disability rating for a neurological 
impairment associated with the Veteran's service-connected lumbar 
spine disability.  


Extraschedular Considerations

The Veteran has indicated during the April 2009 VA examination 
that his service-connected back condition has caused him to miss 
three days of work.  As such, the Board must adjudicate the issue 
of whether referral for an extraschedular rating is warranted.  
See Barringer v. Peake, 22 Vet. App. 242 (2008).  Here, the 
record does not establish that the rating criteria are inadequate 
for rating the Veteran's service-connected lumbar spine 
condition.  The discussion above reflects that the symptoms of 
the Veteran's back disability, including orthopedic and 
neurological manifestations, are contemplated by the applicable 
rating criteria.  Thus, referral for consideration of an 
extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. 
App. 111 (2008). 


ORDER

Entitlement to an initial disability evaluation of 40 percent for 
service-connected degenerative disc disease of the lumbar spine 
disability is granted for the entire appeal period, subject to 
the law and regulations governing the payment of monetary 
benefits.    



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


